USDC IN/ND case 3:19-cv-00854-DRL-MGG document 3 filed 08/24/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 DeANDRE HAMILTON,

                   Petitioner,

                         v.                      CAUSE NO. 3:19-CV-854-DRL-MGG

 WARDEN,

                   Respondent.

                                    OPINION & ORDER

       DeAndre Hamilton, a prisoner without a lawyer, filed a habeas corpus petition

attempting to challenge the prison disciplinary hearing (ISP 19-07-262) where a

Disciplinary Hearing Officer (DHO) found him guilty of Destruction of State Property in

violation of Indiana Department of Correction offense B-215 on August 6, 2019. ECF 1.

However, he was not punished with either the loss of earned credit time or a demotion

in credit class.

       A prison disciplinary action can only be challenged in a habeas corpus proceeding

when it results in the lengthening of the duration of confinement. Hadley v. Holmes, 341

F.3d 661, 664 (7th Cir. 2003). Because the duration of his confinement was not lengthened

as a result of this prison disciplinary proceeding, this case must be dismissed.

       If Mr. Hamilton wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because, under 28 U.S.C. § 1915(a)(3), an appeal in this case could not
USDC IN/ND case 3:19-cv-00854-DRL-MGG document 3 filed 08/24/20 page 2 of 2


be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask the United

States Court of Appeals for leave to proceed in forma pauperis by filing a motion with the

circuit court along with a copy of this order demonstrating that he has already been

denied leave to proceed in forma pauperis here.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas Corpus

Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES the Petitioner leave to proceed in forma pauperis on appeal.

      SO ORDERED.

      August 24, 2020                             s/ Damon R. Leichty
                                                  Judge, United States District Court




                                            2
